Me. Justice MacLeaey,
after making the above statement of facts, delivered the opinion of the court as follows:
Under paragraph 1 of article 62 of the Law of Civil Procedure it is provided that with the exception of the cases of express or tacit submission in personal actions, the competent judge shall be the one in the place where the obligation is to be performed, and in his absence, that of the domicile of the defendant or of the place where the contract was executed at the' election of the plaintiff, in the case mentioned in aforesaid paragraph.
The action prosecuted by Manuel Argueso Flores and his wife, Ernestina Frías Noy a, having reference to the annulment of certain clauses of mortgage deeds Nos. 81 and 82, and *73the general liquidation of accounts and other matters, is a personal action; and even were it not so, the express submission of the plaintiffs is evident; and the provision of article 170 of the Regulations for the execution of the Mortgage Law to the effect that in proceedings for the collection of a mortgage debt or its interest “the judge of competent jurisdiction shall be the judge of the place in which all the property mortgaged is situated, no change of venue being admissible, ’ ’ cannot be alleged in opposition, inasmuch as said provision must be applied in connection with article 175 of the same Regulations, which says that aside from the cases enumerated therein, ‘ ‘ all other actions that may be brought by the debtor, as well as by the third parties in interest, and other interested persons, including those regarding the nullity of the title or of the proceedings, or regarding the lapse, constitution, extinction, or amount of the debt, shall be disposed of in the proper proceeding, without ever causing a stay of the proceedings in an executory action.” The question of jurisdiction to take cognizance of this declaratory suit shall be determined by the usual rules.
For the reasons set forth the San Juan Court has jurisdiction to take cognizance of the case at bar, and therefore the order made on August 13 by the District Court of Humacao, inhibiting itself from taking cognizance of aforesaid suit is correct and in conformity with the law.
We adjudge that'we should affirm the order made by the Humacao Court on the 13th of August last, from which this appeal is taken, and impose costs upon appellants. The proper certificate is ordered to be issued to the District Court of Humacao, and the record sent up by said court returned.
Chief Justice Quiñones and Justices Hernández, Figueras and Sulzbacher concurred.